Exhibit 5.1 New York Menlo Park Washington DC London Paris Madrid Tokyo Beijing Hong Kong Davis Polk & Wardwell LLP 450 Lexington Avenue New York, NY 10017 tel fax November 9, 2011 Re: Cigna Corporation – $600,000,000 2.750% Senior Notes due 2016,$750,000,000 4.000% Senior Notes due 2022 and $750,000,000 5.375% Senior Notes due 2042 Cigna Corporation 900 Cottage Grove Road Bloomfield, Connecticut 06002 Ladies and Gentlemen: We have acted as counsel for Cigna Corporation, a Delaware corporation (the “Company”), in connection with the Registration Statement on Form S-3 (File No. 333-161227) (the “Registration Statement”) filed by the Company with the Securities and Exchange Commission pursuant to the Securities Act of 1933, as amended (the “Securities Act”), for the registration by the Company of $600,000,000 aggregate principal amount of its 2.750% Notes due 2016, $750,000,000 aggregate principal amount of its 4.000% Notes due 2022 and $750,000,000 aggregate principal amount of its 5.375% Notes due 2042 (together, the “Notes”).The Notes are to be issued pursuant to the provisions of the Indenture dated as of August 16, 2006, between the Company and U.S. Bank National Association, as trustee (the “Trustee”), as supplemented and amended by the Third Supplemental Indenture dated as of March 7, 2008 and as supplemented by the Eighth Supplemental Indenture dated as of November 10, 2011 (collectively, the “Indenture”). We, as your counsel, have examined originals or copies, certified or otherwise identified to our satisfaction, of such documents, corporate records, certificates of public officials and other instruments as we have deemed necessary or advisable for the purpose of rendering this opinion. Based upon the foregoing, we are of the opinion that, when the Notes have been duly executed, authenticated, issued and delivered in accordance with the Indenture against payment therefor, assuming the Indenture has been duly authorized, executed and delivered by the Trustee, the Notes will constitute valid and binding obligations of the Company, enforceable in accordance with their terms, subject to applicable bankruptcy, insolvency and similar laws affecting creditors’ rights generally, concepts of reasonableness and equitable principles of general applicability, provided that we express no opinion as to the validity, legally binding effect or enforceability of any provision that permits holders to collect any portion of stated principal amount upon acceleration of the Notes to the extent determined to constitute unearned interest. Cigna Corporation
